Cooper, J.,
delivered the opinion of the court.
We are not prepared to say that if the lands of the appellee had been assessed to Ragsdale without his procurement, he would have been precluded from purchasing the same at a sale for taxes. But the land of the company and that of Ragsdale, composing together the smallest legal sub-division, were assessed as one tract, and the whole was sold for the whole taxes due. The land of the company was therefore sold not only for the taxes due on it, but also for the taxes due on Ragsdale’s land. If he had paid the taxes due on his own land and had then bought, either directly or indirectly, the lands of the company at a sale for its taxes, a different question would be presented. But since the sale under which he bought was for his debt as well as for that of the company, he cannot be permitted to retain the title thus acquired.
But the court below should have required the company to repay to his representative the taxes really due on account of its lands, and which were paid by him, as a condition upon which any relief would be .granted. Because this was not done, the decree must be *109reversed and cause remanded, with directions to the court below to cause an account to be stated of the sum equitably due by the complainant, which sum it will direct to be paid within some short time to be fixed.

Decree reversed and cause remanded.

Woods, C. J., takes no part in this decision, having been of counsel in the court below.